Citation Nr: 0100018	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  98-02 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson


INTRODUCTION

The veteran had active service from May 1948 to April 1949.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that determination, the RO denied the 
veteran's claim of service connection for PTSD.  He disagreed 
and this appeal ensued.  


FINDINGS OF FACT

1.  The record includes medical evidence showing a current 
diagnosis of PTSD based on the veteran's claimed in-service 
stressors involving allegations of personal assault.  

2.  During his service, the veteran was not engaged in combat 
with the enemy.  

3.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304(f) (1999 and 2000).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records are missing, presumably destroyed 
in a disastrous 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  The claims file 
includes copies of Sick Reports showing the veteran reported 
to a dispensary on January 29, 1949 and on May 30, 1949 for 
undisclosed reasons.  A separation document showed he was not 
involved in any battles or campaigns, did not receive any 
decorations or citations, and did not receive any wounds in 
action.  

VA outpatient treatment records dated from October 1994 to 
June 1996 showed treatment and diagnoses for PTSD due to 
sexual trauma.  

The veteran submitted a stressor statement in January 1995, 
attesting to his in-service arrest by military police for 
disorderly conduct.  He reported being placed in solitary 
confinement over night and being court-martialed and 
sentenced to ninety days in the stockade.  He claimed another 
prisoner raped him during his incarceration and stated that 
the next day the soldier who raped him committed suicide.  He 
reported being beaten with a bar of soap in a sock, forced to 
eat a light bulb, and transferred to another base where he 
encountered his second rape.  He stated he did not report 
these incidents because his life was threatened.  

A VA hospitalization report dated in February 1995 showed the 
veteran was admitted with complaints of chest pain associated 
with anxiety, diaphoresis and tearfulness.  The discharge 
diagnoses included history of PTSD.

Private medical records dated in March 1995 showed that the 
veteran received treatment for suicidal ideation, depression, 
and syncopal episode.  

A VA hospitalization report dated in March 1995 showed that 
the veteran was admitted with complaints of anxiety and 
depression.  The discharge diagnoses included history of 
noncombat PTSD.

VA outpatient treatment records dated from June to December 
1996 showed ongoing treatment for PTSD.

A VA hospitalization report dated in July 1996 showed that 
the veteran was admitted with complaints of suicidal ideation 
and depression.  The discharge diagnoses were organic 
delusional disorder, not otherwise specified.  

VA PTSD examination in April 1997 revealed that the veteran 
reported in detail the incidents described earlier.  On 
physical examination he was described as an overweight man 
with Parkinson disease.  It was noted that he had difficulty 
walking and had a shuffled gait and a resting tremor.  He was 
cooperative but obviously confused in answering questions, 
yet remembered significant details of his life.  On mental 
status examination his affect was blunted and depressed.  His 
thoughts were tangential and his thought content reflected 
suicidal ideation.  He denied hallucinations and delusions, 
but admitted to feeling that people were shunning him.  The 
examiner opined that he was delusional and reported the 
veteran's judgment as poor and his cognitive abilities as 
limited.  The diagnoses included PTSD, as well as past 
history of alcohol abuse and organic brain disorder secondary 
to Parkinson's disease.  

The veteran testified at a May 1998 personal hearing that he 
was put in the stockade following an arrest for intoxication, 
where he was sexually assaulted.  While he was confined to 
the stockade, he stated he witnessed three men being taken 
out in black body bags.  He testified that approximately two 
weeks after he was raped, a soldier shot himself in the head.  
He testified that while stationed at a different base he was 
again sexually assaulted.  

II.  Duty to Assist

When the veteran initially filed his claim, pertinent law 
required that he submit competent evidence that the claim was 
plausible, or well grounded.  See 38 U.S.C.A. § 5107(a); 
Hensley v. West, 121 F.3d 1255, 1258 (Fed. Cir. 2000) (citing 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (low 
evidentiary threshold, requiring only that claim be plausible 
or capable of substantiation); Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (requiring competent medical evidence 
of a current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and competent medical evidence linking in-service injury or 
disease and current disability).  If the veteran did not 
produce this evidence, VA could not assist him in further 
development of the claim.  Morton v. West, 12 Vet. App. 477, 
485 (1999).  

Recently, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) eliminated the requirement 
of a well-grounded claim and extensively revised the duty to 
assist in all cases.  VA must: 

(1) provide application forms and notify the claimant 
and the representative, if any, if his application is 
incomplete, of the information necessary to complete 
the application; 

(2) provide the claimant and the claimant's 
representative, if any, with notice of required 
information and evidence not previously provided that 
is necessary to substantiate the claim; 

(3) indicate which part of the information and 
evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to 
obtain on behalf of the claimant; 

(4) make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim; 

(5) make every reasonable effort to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes 
the Secretary to obtain; 

(6) notify the claimant that VA is unable to obtain 
records if, after making reasonable efforts to obtain 
relevant records, it is unable to obtain the relevant 
records sought; 

(7) obtain records from a Federal department or agency, 
efforts toward which shall continue until the records 
are obtained, unless it is reasonably certain that such 
records do not exist or that further efforts to obtain 
those records would be futile;

(8) obtain the claimant's service medical records, VA 
treatment or examination reports, any other relevant 
records held by a Federal department or agency, if the 
claimant has furnished VA information sufficient to 
locate such records, other relevant records pertaining 
to the claimant's active military, naval, or air 
service that are held or maintained by a governmental 
entity; 

(9) provide a medical examination or obtain a medical 
opinion when such an examination or opinion is 
necessary to make a decision on the claim (if the 
evidence of record before VA, taking into consideration 
all information and lay or medical evidence, contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim).  

In addition, because the veteran's claimed stressor involved 
allegations of personal assault, any development of the 
record must be in accordance with that required of claims 
involving allegations of personal assault.  See Patton v. 
West, 12 Vet. App. 272 (1999).  Veterans claiming service 
connection for disability due to an in-service personal 
assault face unique problems documenting their claims.  
Personal assault is an event of human design that threatens 
or inflicts harm.  Although these incidents are most often 
thought of as involving female veterans, male veterans may 
also be involved.  Care must be taken to tailor development 
for a male or female veteran.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III,  5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  The M21-1 includes a sample letter to be sent to the 
veteran, asking him to provide detail as to any treatment he 
had received, any family or friends he had communicated with 
concerning this claimed personal assault, and any law 
enforcement or medical records pertaining to the alleged 
assault.  M21-1, Part III,  5.14 (April 30, 1999).  See also 
YR v. West, 11 Vet. App. 393 (1998) ( 5.14 is a substantive 
rule and the equivalent of a VA regulation).  

These obligations are heightened when the service medical 
records have been destroyed in the 1973 NPRC fire, as is the 
case here.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (where denial 
of a veteran's claim rests, in part, on the government's 
inability to produce records that were once in its custody, 
an explanation of the reasonableness of the search conducted 
and why further efforts are not justified is required); Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (duty to assist is 
particularly great in light of the unavailability of service 
medical records).  

Applying the facts of this case against these criteria, the 
Board finds that the RO provided the veteran with a proper 
application form and consistently communicated with him as to 
the evidence required to prove his claim.  He filed his claim 
in January 1995 and the RO first communicated with him in 
March 1995.  Thereafter, when it was clear his service 
medical records were presumably destroyed, VA provided him 
with appropriate forms in an attempt to reconstruct his 
military records.  Then, after he indicated that his claimed 
stressors involved an allegation of personal assault, the RO 
provided him with a February 1997 letter detailing the type 
of evidence useful in attempting to verify the occurrence of 
these incidents.  Moreover, the RO contacted the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR), which in an April 1999 letter informed the RO 
that it could not document any suicides from the history of 
the unit to which the veteran had been assigned.  
Additionally, the RO afforded the veteran a VA PTSD 
examination in April 1997 and obtained relevant VA and 
private treatment records.  

The development accomplished here corresponds to that 
required in personal assault cases and by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  On appellate review, the Board sees no areas in 
which further development may be fruitful.  

III.  Analysis

Service connection generally may be established for a 
disability resulting from injury or disease during service or 
for in-service aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).  
If not shown during service, service connection may be 
granted for psychoses if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded a combat citation would be 
accepted, absent evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1996).  See Cohen, 10 Vet. App. at 136.  
Effective on and after March 7, 1997, service connection for 
PTSD required medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a) (2000); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
established that the veteran engaged in combat with the enemy 
and the claimed stressor was related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor was consistent with the 
circumstances, conditions, or hardships of the his service, 
the veteran's lay testimony alone could establish the 
occurrence of the claimed in-service stressor.  See 64 Fed. 
Reg. 32,807-08 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) and 38 C.F.R. § 4.125 (2000) (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  
See also 38 U.S.C.A. § 1154(b) (West 1991).  

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
as is the case here, the version more favorable to the 
veteran should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In this case, the record includes a current 
diagnosis of PTSD based on a recitation by the veteran of his 
claimed in-service stressors.  Therefore, the key 
consideration is whether the evidence of record documented 
the occurrence of the claimed in-service stressor.  The 
service department records do not indicate that he served in 
combat or was wounded therein, so that presumption is not 
applicable to this case.  Thus, under both the old and 
versions of 38 C.F.R. § 3.304(f), the record must include 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel, i.e., the RO and the Board.  If adjudicators 
conclude that the record establishes the existence of such 
stressor, then and  only then, may a medical examination 
determine the sufficiency of the stressor.  West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).

With respect specifically to claims involving personal 
assault, all available evidence must be carefully evaluated.  
If the military records do not document that a personal 
assault occurred, alternative evidence might still establish 
an in-service stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but are not 
limited to): (a) visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
(b) sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; (c) lay statements indicating increased use or 
abuse of leave without an apparent reason such as family 
obligations or family illness; (d) changes in performance and 
performance evaluations; (e) lay statements describing 
episodes of depression, panic attacks or anxiety but no 
identifiable reasons for the episodes; (f) increased or 
decreased use of prescription medications; (g) increased use 
of over-the-counter medications; (h) evidence of substance 
abuse such as alcohol or drugs; (i) increased disregard for 
military or civilian authority; (j) obsessive behavior such 
as overeating or undereating; (k) pregnancy tests around the 
time of the incident; (l) increased interest in tests for HIV 
or sexually transmitted diseases; (m) unexplained economic or 
social behavior changes; (n) treatment for physical injuries 
around the time of the claimed trauma but not reported as a 
result of the trauma; and (o) breakup of a primary 
relationship.  M21-1, Part III,  5.14(7).  Rating 
specialists may rely on the preponderance of evidence to 
support their conclusions even if the record does not contain 
direct contemporary evidence.  In personal assault claims, 
secondary evidence may need interpretation by a clinician, 
especially if it involves behavior changes.  Evidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a 
VA neuropsychiatric physician.  M21-1, Part III,  5.14(8).

The claims file contains diagnoses of PTSD, including the VA 
examination in April 1997 that included reference to his 
claimed sexual trauma during service.  Obviously, the medical 
professionals arrived at the diagnoses of PTSD based 
veteran's recitation of his claimed in-service stressors.  
Thus, the record satisfies two of the three required elements 
38 C.F.R. § 3.304(f) (1999 and 2000).  The sole remaining 
element, requiring credible supporting evidence that the 
claimed in-service stressors occurred, is an adjudicatory 
question involving both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

The various VA and private treatment and examination reports 
suggest a connection between the claimed in-service stressors 
and the diagnosed PTSD.  However, such a connection cannot 
consist solely of after-the-fact medical nexus opinion.  
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (VA need not accept a 
physician's diagnosis "[j]ust because a physician or other 
health care professional accepted the appellant's description 
of his [wartime] experiences as credible and diagnosed the 
appellant as suffering from PTSD.").  Thus, other sources of 
information must be consulted.  The service medical records 
are missing, as already noted, which provides no assistance 
in verifying the claimed stressors.  The available service 
department records showed only that the veteran served when 
he did and on two days in 1949 reported to a dispensary.  The 
reason for his use of a dispensary was not provided, although 
it is possible he sought treatment for injuries he sustained 
in his alleged rapes.  He stated, though, that he did not 
report these incidents to authorities, and it is conceivable 
that he reported to a dispensary for some other purpose.  

On several occasions, VA asked the veteran to provide 
detailed information as to his claimed stressors.  He could 
not provide the names of his attackers or any witnesses.  He 
reported that the alleged rapes and attacks were not reported 
to any authorities, and so it is sensible that the USASCRUR 
reported in its April 1999 letter that its efforts to verify 
the stressors were unsuccessful.  The RO requested the 
veteran provide the most specific dates possible, pertinent 
locations, the number of injuries and the names of those 
injured, including the service members killed in the 
stockade, and the unit designations.  A report of contact 
dated in June 1999 indicated that the veteran stated he did 
not know the names of his perpetrators.  While it is 
understandable that the veteran, 50 years after the events 
described, might not recall details of a traumatic 
experience, in this case that failure prevents any meaningful 
development aimed at verifying these claimed stressors.  
Asking a veteran to provide the underlying facts, i.e., the 
names of individuals involved, the dates, and the places 
where the claimed events occurred, does not constitute an 
impossible or onerous task.  Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1991).

The record does not corroborate the veteran's claimed 
stressors through credible supporting evidence.  The evidence 
does not reveal supporting lay statements from the veteran's 
fellow unit members or others who may have witnessed or 
participated in the alleged event.  Nor do the service 
department records verify these events.  In short, the sole 
supporting evidence that the alleged stressful events 
occurred are the veteran's own statements of such 
experiences.  A non-combat veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor.  Cohen, 10 Vet. App. at 141; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, the Board determines that the record lacks 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  Thus, the diagnosis of PTSD is 
not based on a verified stressor.  In light of the evidence 
and for the reasons discussed above, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim of service connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	Jeffrey J. Schueler
	Acting Veteran's Law Judge
	Board of Veterans' Appeals



 


